Title: Charles Thomson to the American Commissioners, 13 August 1784
From: Thomson, Charles
To: American Commissioners


        
          Gentlemen,
          Philadelphia 13 Aug. 1784
        
        In pursuance of the orders of the Comee of the States I have the honor to transmit to you the Copy of a letter signed T. Gilfillan dated London the 19 feby 1784 with the copy of an inspection roll of Negroes taken on board certain vessels at Anchor near Staten Island on the 30 Novr 1783. to be made use of in any negotiations you may have with the Court of Great Britain agreeably to the Instructions heretofore transmitted to you
        With great Respect I have the honor / to be Gentlemen your Most Obedt & m h. S.
        
          C T.
        
      